DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered.
Response to Arguments
Applicant’s response to Office action was received on October 25, 2021.
Applicant has revised the formal priority claims for this application.  In response, Examiner has updated the 103 rejections, below in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 16-20, 23, 26-27, 39-44, 46-47, 52-56, 59, 62-63, and 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte, US 20180130017 A1, in view of Byers, US 20160235236 A1.
As per Claims 1 and 3, Gupte discloses:
- a system (or method) for managing the order, purchase and/or delivery of goods (by a customer) from a provider thereof to at least one of a plurality of locked storage containers (LSCs), each LSC associated with a customer (paragraph [0002]; paragraph [0023]; paragraph [0024]);
- a customer server for purchasing, ordering and/or managing the goods to be delivered to the at least one LSC (Figure 1A; paragraph [0002]; paragraph [0023]; paragraph [0024]; paragraph [0064]; paragraph [0123]);
- a delivery server for managing deliveries of the (ordered) goods to the at least one LSC by a delivery agent (Figure 1A; paragraph [0047]; paragraph [0111]; paragraph [0123]);
- a scheduler for determining the availability of the at least one LSC to receive said goods and a time for said delivery (paragraph [0076]; paragraph [0111]; paragraph [0117]);
- a smart communicator for enabling communications between the provider of goods, the delivery server, the scheduler, a signaler and/or the customer server (Figure 1A; paragraph [0027]; paragraph [0051]; paragraph [0065]; paragraph [0087]; paragraph [0111]; paragraph [0125]);
- a controller for controlling the communications (Figure 1A; paragraph [0051]; paragraph [0065]; paragraph [0087]);
- a signaler communicatively connected to the at least one LSC for transmitting a signal to the at least one LSC allowing access thereinto by the delivery agent, the customer, and/or an agent of the customer (paragraph [0026]; paragraph [0027]);
- the delivery agent is an unmanned delivery aircraft (paragraphs [0120]-[0121]).
Gupta fails to disclose wherein the locked storage container is a smart device.  Byers discloses wherein the locked storage container is a smart device (paragraph [0001]; paragraph [0015]; claim 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gupta such that the locked storage container is a smart device, as disclosed by Byers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 2 and 4, Gupte further discloses a computer readable non-transitory recording medium having a program stored thereon which is executable by at least one processor to operate the system (or perform the method) (paragraph [0020]; paragraph [0047]).

As per Claims 5 and 41, Gupte further discloses wherein said signal allows access to said (at least one) locked storage container upon said drone aircraft docking therewith (paragraph [0026]; paragraphs [0120]-[0121]; paragraph [0181]).

As per Claim 6, Gupte further discloses following said ordering, determining the site of said delivery and checking available room therefore in said at least one locked storage container (paragraph [0064]; paragraph [0076]; paragraph [0081]; paragraph [0295]).

As per Claims 7 and 43, Gupte further discloses wherein the security camera is associated with a processor-implemented system programmed in a non-transitory computer- readable medium, the system comprising at least one server processor enabled to operate the at least one security camera (paragraph [0047]; paragraph [0094]; paragraph [0095]).

As per Claims 8 and 44, Gupte further discloses wherein the security camera is physically attached to the at least one storage container (paragraph [0094]; paragraph [0095]).

As per Claims 10 and 46, Gupte further discloses wherein the processor-implemented system is also enabled to securitize the delivery by requiring the delivery agent and or the customer to supply a preapproved identification code that permits access to the at least one locked storage container (paragraph [0027]; paragraph [0098]; paragraph [0102]).

As per Claims 11 and 47, Gupte further discloses wherein the at least one security camera is associated with the at least one storage container such that the interior of the at least one storage container may be monitored thereby (paragraph [0094]; paragraph [0095]).

As per Claims 16 and 52, Gupte further discloses wherein delivery includes robotic positioning of the at least one ordered item in the driverless vehicle (paragraph [0128]; paragraph [0131]; paragraph [0212]).

As per Claims 17 and 53, Gupte further discloses wherein delivery includes robotic positioning of the at least one ordered item in the at least one locked storage container (paragraph [0128]; paragraph [0131]; paragraph [0201]; paragraph [0212]).

As per Claims 18 and 54, Gupte further discloses wherein delivery includes robotic positioning of the at least one ordered Item in the driverless vehicle, and robotic positioning of the at least one ordered item in the at least one locked storage container (paragraph [0128]; paragraph [0131]; paragraph [0201]; paragraph [0212]).

As per Claims 19 and 55, Gupte further discloses wherein the driverless vehicle is equipped With a Global Positioning System adapted to establish an Itinerary from the origin to the at least one locked storage container (paragraph [0126]; paragraph [0127]; paragraph [0179]).

As per Claims 20 and 56, Gupte further discloses wherein the driverless vehicle is equipped with a robotic positioner (paragraph [0128]; paragraph [0131]; paragraph [0201]; paragraph [0212]).

As per Claims 23 and 59, Gupte further discloses wherein the driverless vehicle is capable of receiving the location of and driving to the storage container (paragraph [0033]; paragraph [0126]; paragraph [0127]; paragraph [0179]).

As per Claims 26 and 62, Gupte further discloses wherein the driverless vehicle is powered by an internal combustion engine, electric engine or hybrid thereof (paragraph [0048]; paragraph [0120]).

As per Claims 27 and 63, Gupte further discloses wherein the driverless vehicle is a cargo van, minivan, pickup truck, panel van, platform truck, flatbed truck, refrigerated truck, tank truck, and semi trailer truck, or automobile (paragraph [0033]).

As per Claims 39 and 75, including archiving and updating said collected data in a database (paragraph [0137]; paragraph [0230]).

As per Claims 40 and 76, wherein the steps of archiving and updating the database is performed automatically (paragraph [0137]; paragraph [0230]).

As per Claims 42, Gupte further discloses following said ordering, checking available room therefore in said at least one locked storage container (paragraph [0064]; paragraph [0076]; paragraph [0081]; paragraph [0295]).
The modified Gupte fails to disclose determining the size of said delivery to ensure room in the locked storage container.  Byers further discloses determining the size of said delivery to ensure room in the locked storage container (paragraph [0050]; paragraph [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the invention determines the size of said delivery to ensure room in the locked storage container, as disclosed by Byers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Byers in further view of Elberbaum, US 20090141117 A1.
As per Claims 9 and 45, the modified Gupte fails to disclose wherein the security camera is located remotely from the at least one storage container.  Elberbaum discloses wherein the security camera is located remotely from the at least one storage container (paragraphs [0039]-[0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the security camera is located remotely from the at least one storage container, as disclosed by Elberbaum, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12-15 and 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Byers in further view of Lindbo, US 20160292709 A1.
As per Claims 12 and 48, the modified Gupte fails to disclose including at least one server which comprises one or more linked databases for storing deliveree data, said server being associated with a program of loyalties of the deliveree to the system, the customer data including, but not limited to, the purchase history of said customer and a processor configured to analyze said deliveree data and determine a suitable discount, reward or other incentive to be provided to said deliveree based thereon.  Lindbo discloses including at least one server which comprises one or more linked databases for storing deliveree data, said server being associated with a program of loyalties of the deliveree to the system, the customer data including, but not limited to, the purchase history of said customer and a processor configured to analyze said deliveree data and determine a suitable discount, reward or other incentive to be provided to said deliveree based thereon (paragraph [0002]; paragraph [0022]; paragraph [0023]; paragraph [0024]; paragraph [0037]; paragraph [0058]; paragraph [0060]; paragraph [0061]; paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the invention includes at least one server which comprises one or more linked databases for storing deliveree data, said server being associated with a program of loyalties of the deliveree to the system, the customer data including, but not limited to, the purchase history of said customer and a processor configured to analyze said deliveree data and determine a suitable discount, reward or other incentive to be provided to said deliveree based thereon, as disclosed by Lindbo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, the modified Gupte fails to disclose wherein said processor Is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery.  Lindbo further discloses wherein said processor Is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery (paragraph [0002]; paragraph [0022]; paragraph [0023]; paragraph [0024]; paragraph [0037]; paragraph [0058]; paragraph [0059]; paragraph [0060]; paragraph [0061]; paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that said processor Is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery, as disclosed by Lindbo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, the modified Gupte fails to disclose a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history, and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom.  Lindbo further discloses a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history, and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom (paragraph [0002]; paragraphs [0007]-[0010]; paragraph [0022]; paragraph [0023]; paragraph [0024]; paragraph [0037]; paragraph [0058]; paragraph [0059]; paragraph [0060]; paragraph [0061]; paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the invention includes a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history, and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom, as disclosed by Lindbo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, the modified Gupte fails to disclose a non-transitory computer readable medium configured to be associated with the system having stored thereon computer executable instructions that, when executed by a processor and server results in the storage of a deliveree's loyalty data when employing said system and then determines and allocates to the deliveree at least one customized reward/incentive and, if desired and requested by the deliveree, also results in the redemption of the reward incentive, upon the deliveree.  Lindbo further discloses a non-transitory computer readable medium configured to be associated with the system having stored thereon computer executable instructions that, when executed by a processor and server results in the storage of a deliveree's loyalty data when employing said system and then determines and allocates to the deliveree at least one customized reward/incentive and, if desired and requested by the deliveree, also results in the redemption of the reward incentive, upon the deliveree (paragraph [0002]; paragraphs [0007]-[0010]; paragraph [0022]; paragraph [0023]; paragraph [0024]; paragraph [0037]; paragraph [0058]; paragraph [0059]; paragraph [0060]; paragraph [0061]; paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the invention includes a non-transitory computer readable medium configured to be associated with the system having stored thereon computer executable instructions that, when executed by a processor and server results in the storage of a deliveree's loyalty data when employing said system and then determines and allocates to the deliveree at least one customized reward/incentive and, if desired and requested by the deliveree, also results in the redemption of the reward incentive, upon the deliveree, as disclosed by LIndbo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 49, the modified Gupte fails to disclose wherein said processor Is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery.  Lindbo further discloses wherein said processor Is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery (paragraph [0002]; paragraph [0022]; paragraph [0023]; paragraph [0024]; paragraph [0037]; paragraph [0058]; paragraph [0059]; paragraph [0060]; paragraph [0061]; paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that said processor Is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery, as disclosed by Lindbo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 50, the modified Gupte fails to disclose a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom.  Lindbo further discloses a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom (paragraph [0002]; paragraphs [0007]-[0010]; paragraph [0022]; paragraph [0023]; paragraph [0024]; paragraph [0037]; paragraph [0058]; paragraph [0059]; paragraph [0060]; paragraph [0061]; paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the invention includes a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom, as disclosed by Lindbo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 51, the modified Gupte fails to disclose a non-transitory computer readable medium configured to be associated with the method having stored thereon computer executable instructions that, when executed by a processor and server results in the storage of a deliveree's loyalty data when employing said system and then determines and allocates to the deliveree at least one customized reward/incentive and, if desired and requested by the deliveree, also results in the redemption of the reward/incentive, upon the deliveree.  Lindbo further discloses a non-transitory computer readable medium configured to be associated with the method having stored thereon computer executable instructions that, when executed by a processor and server results in the storage of a deliveree's loyalty data when employing said system and then determines and allocates to the deliveree at least one customized reward/incentive and, if desired and requested by the deliveree, also results in the redemption of the reward/incentive, upon the deliveree (paragraph [0002]; paragraphs [0007]-[0010]; paragraph [0022]; paragraph [0023]; paragraph [0024]; paragraph [0037]; paragraph [0058]; paragraph [0059]; paragraph [0060]; paragraph [0061]; paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the invention includes a non-transitory computer readable medium configured to be associated with the method having stored thereon computer executable instructions that, when executed by a processor and server results in the storage of a deliveree's loyalty data when employing said system and then determines and allocates to the deliveree at least one customized reward/incentive and, if desired and requested by the deliveree, also results in the redemption of the reward/incentive, upon the deliveree, as disclosed by Lindbo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Byers in further view of Bastian, US 20160068357 A1.
As per Claims 21 and 57, the modified Gupte fails to disclose wherein the origin of the goods is equipped with a robotic positioner.  Bastian discloses wherein the origin of the goods is equipped with a robotic positioner (Figure 8; paragraph [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the origin of the goods is equipped with a robotic positioner, as disclosed by Bastian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Byers in further view of Diperna, US 20160187876 A1.
As per Claims 22 and 58, the modified Gupte fails to disclose wherein the at least one storage container is equipped with a robotic positioner.  Diperna discloses wherein the at least one storage container is equipped with a robotic positioner (paragraph [0115]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the at least one storage container is equipped with a robotic positioner, as disclosed by Diperna, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 24-25 and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Byers in further view of Zhou, US 20140254896 A1.
As per Claims 24 and 60, the modified Gupte fails to disclose wherein the driverless vehicle includes a memory unit adapted to store the itinerary.  Zhou discloses wherein the driverless vehicle includes a memory unit adapted to store the itinerary (paragraph [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the driverless vehicle includes a memory unit adapted to store the itinerary, as disclosed by Zhou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 25 and 61, Gupte further discloses wherein the driverless vehicle includes a processor to execute the itinerary (paragraph [0052]; paragraphs [0126]-[0127]; paragraphs [0128] and [0130]; paragraph [0313]).

Claims 28, 33, 64, and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Byers in further view of Stackhouse, U.S. Patent No. 3,328,102.
As per Claims 28 and 64, the modified Gupte fails to disclose wherein said plurality of storage containers are positioned on top of a base element.  Stackhouse discloses wherein said plurality of storage containers are positioned on top of a base element (Figure 1; column 1, lines 9-45; column 5, lines 60-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that said plurality of storage containers are positioned on top of a base element, as disclosed by Stackhouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 33 and 69, the modified Gupte fails to disclose wherein said plurality of storage containers are interconnected together either vertically, horizontally, or both.  Stackhouse discloses wherein said plurality of storage containers are interconnected together either vertically, horizontally, or both (Figure 1; column 1, lines 9-45; column 5, lines 60-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that said plurality of storage containers are interconnected together either vertically, horizontally, or both, as disclosed by Stackhouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 34-35, 38, 70-71, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Byers in further view of Cohen, US 20090138374 A1.
As per Claims 34 and 70, the modified Gupte fails to disclose wherein the auction comprises: submitting invitations to a pool of potential delivery agents to bid on delivering said at least one item from said origin to the destination; receiving bids from members of said pool to carry out said delivery; evaluating said bids to determine the identity of the delivery agent selected to make said delivery; selecting a delivery agent; and transmitting authorization to said selected delivery agent to carry out said delivery.  Cohen discloses wherein the auction comprises: submitting invitations to a pool of potential delivery agents to bid on delivering said at least one item from said origin to the destination; receiving bids from members of said pool to carry out said delivery; evaluating said bids to determine the identity of the delivery agent selected to make said delivery; selecting a delivery agent; and transmitting authorization to said selected delivery agent to carry out said delivery (paragraph [0002]; paragraphs [0021]-[0022]; paragraph [0063]; claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the auction comprises: submitting invitations to a pool of potential delivery agents to bid on delivering said at least one item from said origin to the destination; receiving bids from members of said pool to carry out said delivery; evaluating said bids to determine the identity of the delivery agent selected to make said delivery; selecting a delivery agent; and transmitting authorization to said selected delivery agent to carry out said delivery, as disclosed by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 35 and 71, the modified Gupte fails to disclose conducted online.  Cohen further discloses conducted online (paragraph [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the invention is conducted online, as disclosed by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 38 and 74, the modified Gupte fails to disclose wherein said auction comprises a reverse auction.  Cohen further discloses wherein said auction comprises a reverse auction (paragraph [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that said auction comprises a reverse auction, as disclosed by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 36-37 and 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte in view of Byers in further view of Cohen in further view of Reiss, US 20210090017 A1.
As per Claims 36 and 72, the modified Gupte fails to disclose wherein said evaluation of said bids is based on data collected from prior invitations, and prior bids received from bidders.  Cohen further discloses wherein said evaluation of said bids is based on data collected from prior invitations, and prior bids received from bidders (paragraph [0002]; paragraphs [0021]-[0022]; paragraph [0063]; claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that said evaluation of said bids is based on data collected from prior invitations, and prior bids received from bidders, as disclosed by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Gupte fails to disclose wherein the assignment of a delivery job is based on prior performance of couriers.  Reiss discloses wherein the assignment of a delivery job is based on prior performance of couriers (paragraph [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that the assignment of a delivery job is based on prior performance of couriers, as disclosed by Reiss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 37 and 73, the modified Gupte fails to disclose wherein, during said delivery, the performance of said delivery agent is monitored and the data obtained therefrom added to said data collection.  Reiss further discloses wherein, during said delivery, the performance of said delivery agent is monitored and the data obtained therefrom added to said data collection (paragraph [0014]; paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gupte such that, during said delivery, the performance of said delivery agent is monitored and the data obtained therefrom added to said data collection, as disclosed by Reiss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 29-31 and 65-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Yang, US 20040177008 A1 (method and apparatus for mobile pickup stations);
b.  Nakajima, US 20030040980 A1 (system and method for delivering and receiving purchased articles using lockers);
c.  Kakuta, US 20020042665 A1 (locker type merchandise delivering system).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628